             Case 1:20-cv-01361-SAB Document 11 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   BART P. HENSLEY,                              Case No. 1:20-cv-01361-SAB

12                 Plaintiff,                      ORDER ADVISING PARTIES OF STAY OF
                                                   ACTION PURSUANT TO GENERAL ORDER
13          v.                                     615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                   Defendant.
16

17

18         On September 24, 2020, Bart P. Hensley (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his
20 application for disability benefits pursuant to the Social Security Act. On October 5, 2020, the

21 Court granted Plaintiff’s application to proceed in forma pauperis, issued a summons, and a

22 scheduling order directing that the summons and complaint be served. (ECF Nos. 5, 6, 7.) On

23 October 26, 2020, the summons was returned executed. (ECF No. 10.)

24         On April 14, 2020, General Order Number 615 issued staying all Social Security actions

25 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

26 Appellate Hearings Operations and may resume preparation of a certified copy of the
27 administrative record.

28 / / /


                                                   1
              Case 1:20-cv-01361-SAB Document 11 Filed 10/27/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      October 27, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
